               Case 2:17-cr-00095-TLN Document 83 Filed 06/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-0095-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   IBIS A. LUIS-FLORES AND                            DATE: June 18, 2020
     STEVEN C. SACHAROW,                                TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                  Defendants.
16

17

18          By previous order, this matter was set for status on June 18, 2020. By this stipulation and
19 proposed order, the parties respectfully request that the Court continue the status until September 17,

20 2020. To the extent it is needed, this stipulation supplements the basis for exclusion of time under

21 General Order 617, and all prior General Orders addressing public health concerns, and requests that the

22 Court also exclude time between June 18, 2020, and September 17, 2020, under Local Code T4, for the

23 reasons set forth below.

24          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
25 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

26 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

27 address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND    1
      ORDER
                 Case 2:17-cr-00095-TLN Document 83 Filed 06/17/20 Page 2 of 4


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

10 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

13 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

14 ends of justice served by the granting of such continuance outweigh the best interests of the public and

15 the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     2
       ORDER
                 Case 2:17-cr-00095-TLN Document 83 Filed 06/17/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                     STIPULATION
 4          1.      By this stipulation, defendants now move to continue the status conference until September

 5 17, 2020, at 9:30 a.m., and to exclude time between June 18, 2020, and September 17, 2020, under Local

 6 Code T4.

 7          2.      The parties agree and stipulate, and request that the Court find the following:

 8                  a)       The government has represented that the discovery associated with this case

 9          includes, among other things, a considerable number of investigative reports. The government has

10          produced several hundred pages of reports and other investigative material, as well as many audio

11          and video recordings and other items of surveillance taking up several DVDs.

12                  b)       Counsel for defendants desire additional time to consult with their clients, to review

13          the current charges, to conduct investigation and research related to the charges, to review

14          discovery for this matter, to discuss potential resolutions with his/her client, to prepare pretrial

15          motions, and to otherwise prepare for trial.

16                  c)       Counsel for defendants believe that failure to grant the above-requested

17          continuance would deny counsel the reasonable time necessary for effective preparation, taking

18          into account the exercise of due diligence.

19                  d)       The government does not object to the continuance.

20                  e)       Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the original

22          date prescribed by the Speedy Trial Act.

23                  f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of June 18, 2020 to September 17,

25          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

26          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

27          of the Court’s finding that the ends of justice served by taking such action outweigh the best

28
     Cal. March 18, 2020).
      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND       3
      ORDER
                 Case 2:17-cr-00095-TLN Document 83 Filed 06/17/20 Page 4 of 4


 1          interest of the public and the defendant in a speedy trial.

 2

 3          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
     Dated: June 16, 2020                                     MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9                                                            /s/ JAMES R. CONOLLY
                                                              JAMES R. CONOLLY
10                                                            Assistant United States Attorney
11

12   Dated: June 16, 2020                                     /s/ DAVID D. FISCHER
                                                              DAVID D. FISCHER
13
                                                              Counsel for Defendant
14                                                            IBIS A. LUIS-FLORES

15
     Dated: June 16, 2020                                     /s/ SHARI G. RUSK
16                                                            SHARI G. RUSK
                                                              Counsel for Defendant
17                                                            STEVEN C. SACHAROW
18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 16th day of June, 2020.
20

21

22

23
                                                           Troy L. Nunley
24                                                         United States District Judge
25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      4
      ORDER
